      Case 2:14-cv-00991-ECM-GMB Document 120 Filed 06/17/19 Page 1 of 6



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

LARRY GRADY,                            )
AIS #143344,                            )
                                        )
       Plaintiff,                       )
                                        )      CASE NO. 2:14-CV-991-ECM
vs.                                     )
                                        )
LEEPOSEY DANIELS,                       )
                                        )
       Defendant.                       )


      DEFENDANT’S MOTION FOR JUDGMENT AS A MATTER OF LAW
                ON PLAINTIFF’S CLAIM FOR RELIEF


       Pursuant to Rule 50(a) of the Federal Rules of Civil Procedure, at the close

of Plaintiff’s evidence, the Defendant, Warden Leeposey Daniels, hereby moves

the Court for a judgment as a matter of law in favor of the Defendant as to the

retaliatory transfer claim asserted by Plaintiff in this action. As grounds for this

motion, Defendant shows unto the Court the following:


       1.      The evidence is insufficient to establish one or more of the elements

of the cause of action presented by the Plaintiff.

       2.      As a matter of law, Defendant cannot be held liable to Plaintiff

because he complied with all applicable laws, regulations and standards, and the

claim asserted by the Plaintiffs is, therefore, preempted under state and/or

federal law.
     Case 2:14-cv-00991-ECM-GMB Document 120 Filed 06/17/19 Page 2 of 6



      3.     As a matter of law, no action of Defendant was the proximate cause

of an y injury to Plaintiff.

      4.     As a matter of law, no action of Defendant was the actual cause of

an y injury to Plaintiff. There is no constitutionall y or statutorily protected right

for an inmate to be held in any particular space or to participate in a vocational

education program.

      5.     According to the Alabama Department of Corrections, “[i]t is the

responsibilit y of the Warden of each institution to… [p]lan, direct, control and

otherwise manage his/her respective institution in such a manner as to ensure

the effective accomplishment of its mission.” Ala. Dept. of Corr. Admin. Reg.

No. 018(IV)(A)(1). In other words, the warden of any correctional facilit y has

the power to operate the facilit y using his own discretion. Defendant exercised

that discretion by transferring the Plaintiff to Bibb Correctional Facilit y.

      6.      An inmate has no constitutionall y protected right to be held in one

correctional facilit y over another, unless a correctional facility engages in cruel

and unusual punishment and/or poses a threat to the inmate’s safet y. (See, e.g.,

Farmer v. Brennan, 511 U.S. 825, 828, 114 S.Ct. 1970, 1974, 128 L.Ed.2d 811

(1994), which says a “prison official’s ‘deliberate indifference’ to a substantial

risk of serious harm to an inmate violates the Eight Amendment.”) In the absence

of such danger, the inmate’s conviction has “extinguished” his constitutional right

to travel and live where he pleases. Meachum v. Fano, 427 U.S. 215, 224 (1976).

According to the Supreme Court of the United States,

   Confinement within any of the State’s institutions is within the normal
   limits or range of custody which the conviction has authorized the State to
    Case 2:14-cv-00991-ECM-GMB Document 120 Filed 06/17/19 Page 3 of 6



   impose. That life in one prison is much more disagreeable than in another
   does not in itself signify that a Fourteenth Amendment libert y interest is
   implicated when a prisoner is transferred to the institution with the more
   severe laws.

Id. at 225. It stands to reason that the same principle applies to prisons where

certain desirable opportunities are not offered.

      7.   Furthermore, under the Code of Alabama, the Board of Corrections “is

authorized to adopt rules, regulations and policies permitting the commissioner

to extend the limits of confinement of an inmate… to study in either a vocational

or educational curriculum at an institution appropriate for the inmate’s abilities.”

Ala. Code § 14-8-62 (1975) (emphasis added). Although this statute does not

speak directl y to the issue at hand, it does say that an inmate’s participation in

vocational or educational programs is allowed by state law. No state law mandates

that an y particular inmate be allowed to participate in a vocational training

program, especiall y when that participation is not feasible based on the location

of the prison.

      8.    This reading of the statute is bolstered by the Middle District’s

statements in Pugh v. Locke. In this case, the Court said that “the Alabama penal

s ystem makes available a very limited number of vocational, educational, and

work opportunities. Openings in whatever programs are offered must be assigned

on a reasonable and rational basis.” Pugh v. Locke, 406 F. Supp. 318, 330 (M.D.

Ala., 1976). This would not be the case if inmates had an absolute right to

vocational training. Therefore, an inmate has no basis for recovery founded on

the fact that he cannot participate in a vocational training program.
     Case 2:14-cv-00991-ECM-GMB Document 120 Filed 06/17/19 Page 4 of 6



        9.    Plaintiff has failed to present a legally sufficient evidentiary basis on

which    a reasonable jury could find in favor of the Plaintiff, which precludes

consideration of any such claim by the jury. Plaintiff has failed to prove that his

transfer was done in bad faith, and he has no laws to support any contention that

he had a right to stay at Elmore and finish his vocational training. Inmates do not

have a protected right to participate in vocational training or to stay in a certain

correctional facilit y when a warden has determined that a transfer is in the best

interests of the inmate or the facilit y.

        10.    The evidence is insufficient to submit Plaintiff’s retaliatory transfer

claim to the jury.

        11. There is no substantial evidence that Defendant retaliated against the

Plaintiff.

        12. Plaintiff has failed to produce substantial evidence that the Defendant

was aware that the Plaintiff was in school at the time of the transfer, the

underl ying basis for his claim that the transfer was a retaliation for his previous

complaints.

        13.    As a matter of law, Plaintiff has failed to establish a retaliator y

transfer occurred.

        14.    As to Plaintiff’s retaliatory transfer claim, Plaintiff has the burden of

presenting      substantial   evidence   of   the   following:   1)   his   speech   was

constitutionall y protected; 2) he suffered an adverse action that would likel y deter

a person of ordinary firmness from engaging in such speech; and              3) a causal

relationship between the protected speech and the alleged retaliatory action.
     Case 2:14-cv-00991-ECM-GMB Document 120 Filed 06/17/19 Page 5 of 6



Although this Court determined that the original grievance about the books was

protected speech, and the action could likel y deter others from doing the same,

there is no causal link between the complaints and the transfer to another facilit y.

Plaintiff has failed to provide any proof that the Defendant knew that Plaintiff

was in school at the time of the transfer.

       15.   Plaintiff has failed to present a legall y sufficient evidentiary basis

on which a reasonable jury could find in favor of the Plaintiff on a claim for

retaliatory transfer, which precludes consideration of any such claim by the jury.

       WHEREFORE, for the foregoing reasons and those reasons presented

orall y, Defendant respectfull y requests that the Court enter a judgment as a matter

of law in favor of the Defendant as to the retaliatory transfer claim asserted b y

Plaintiff.


                                             Respectfull y submitted,


                                             STEVE MARSHALL
                                             ATTORNEY GENERAL
                                             By:



                                             /s/ Madeline H. Lewis
                                             Madeline H. Lewis
                                             Assistant Attorney General
                                             Counsel for Defendant
                                             Warden Leeposey Daniels, retired
    Case 2:14-cv-00991-ECM-GMB Document 120 Filed 06/17/19 Page 6 of 6



OF COUNSEL:

General Civil Litigation and Administrative Law Division
Office of the Attorney General
State of Alabama
501 Washington Avenue
Montgomery, Alabama 36130-0152
Office: (334) 353-4840
Fax:    (334) 242-2433




                         CERTIFICATE OF SERVICE

      I hereby certify that on June 17, 2019, I electronicall y filed the foregoing

with the Clerk of the Court, using the CM/ECF s ystem, and that I have further

served a copy on the Plaintiff, in person.



            Inmate Larry J erome Grady, pro se
            AIS #143344
            Elmore Correctional Facilit y
            3520 Marion Spillway Road
            Elmore, AL 36025


                                             /s/ Madeline H. Lewis
                                             OF COUNSEL
